311 F.2d 216
Valentine John KARP, Appellant,v.UNITED STATES of America, Appellee.
No. 7134.
United States Court of Appeals Tenth Circuit.
November 19, 1962.

Howard L. Rice, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U. S. Atty. (Newell A. George, U. S. Atty., on the brief), for appellee.
Before PICKETT, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Appellant Karp was charged in the Northern District of Iowa with a violation of 18 U.S.C. § 2113(a), tried by a jury, found guilty and sentenced to a term of 15 years. On appeal his conviction was affirmed, 8 Cir., 277 F.2d 843, and certiorari was denied 364 U.S. 842, 81 S.Ct. 80, 5 L.Ed.2d 65. An application for relief under 28 U.S.C. § 2255 was denied by the sentencing court and its action was affirmed on appeal, 8 Cir., 296 F.2d 564, certiorari denied 369 U.S. 867, 82 S.Ct. 1034, 8 L.Ed.2d 86.


2
Karp, a prisoner in the Leavenworth, Kansas, Federal Penitentiary, filed a petition for habeas corpus in the United States District Court for the District of Kansas. Leave to proceed in forma pauperis was denied, and he did not appeal. He then filed a second petition for habeas corpus in the same court. After full hearing the petition was dismissed and no appeal taken. Karp then filed a third petition for habeas corpus in the same court. After full hearing the petition was dismissed. Leave to appeal in forma pauperis was granted and an attorney was appointed to represent Karp on appeal.


3
Karp filed in this court a brief pro se. At the time of oral argument the attorney appointed for Karp appeared and informed the court that after conscientious investigation he was convinced that the appeal was frivolous.


4
The court has reviewed the record, is satisfied that counsel has diligently investigated the grounds of appeal, and agrees with counsel's evaluation of the case. See Ellis v. United States, 356 U. S. 674, 675, 78 S.Ct. 974, 2 L.Ed.2d 1060. The grounds asserted for relief are matters reviewable on direct appeal and not on collateral attack. No showing is made that § 2255 relief is either ineffective or inadequate.


5
The situation discloses a flagrant abuse of judicial process. Such repeated efforts to litigate the same issues would not be condoned in the case of a litigant represented by retained counsel and able to pay costs. The appeal is frivolous and is dismissed.